 


109 HR 5021 IH: Nevada Test Site Veterans’ Compensation Act of 2006
U.S. House of Representatives
2006-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5021 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2006 
Ms. Berkley introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Energy Employees Occupational Illness Compensation Program Act of 2000 to provide for certain nuclear weapons program workers to be included in the Special Exposure Cohort under the compensation program established by that Act. 
 
 
1.Short titleThis Act may be cited as the Nevada Test Site Veterans’ Compensation Act of 2006. 
2.Findings 
(a)Congress makes the following findings: 
(1)Employees working on Cold War-era nuclear weapons programs were employed in facilities owned by the Federal Government and the private sector producing and testing nuclear weapons and engaging in related atomic energy defense activities for the national defense beginning in the 1940s. 
(2)These Cold War atomic energy veterans helped to build and test the nuclear arsenal that served as a deterrent during the Cold War, sacrificing their personal health and well-being in service of their country. 
(3)During the Cold War, many of these workers were exposed to radiation and placed in harm's way by the Department of Energy and contractors, subcontractors, and vendors of the Department without their knowledge and consent, without adequate radiation monitoring, and without necessary protections from internal or external occupational radiation exposure. 
(4)The Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.) (in this section referred to as EEOICPA) was enacted to ensure fairness and equity for the men and women who, during the past 60 years, performed duties uniquely related to the nuclear weapons production and testing programs of the Department of Energy, its predecessor agencies, and contractors by establishing a program that would provide timely, uniform, and adequate compensation for beryllium and radiation-related health conditions. 
(5)Research by the Department of Energy, the National Institute for Occupational Safety and Health (NIOSH), NIOSH contractors, the President's Advisory Board on Radiation and Worker Health, and congressional committees indicates that at certain nuclear weapons facilities— 
(A)workers were not adequately monitored for internal or external exposure to ionizing radiation; and 
(B)records were not maintained, are not reliable, are incomplete, or fail to indicate the radioactive isotopes to which workers were exposed. 
(6)Due to the inequities posed by the factors described above and the resulting harm to the workers, Congress designated classes of atomic weapons employees at the Paducah, Kentucky, Portsmouth, Ohio, Oak Ridge K–25, Tennessee, and the Amchitka Island, Alaska, sites as members of the Special Exposure Cohort under EEOICPA. 
(7)The contribution of the State of Nevada to the security of the United States throughout the Cold War and since has been unparalleled. 
(8)In 1950, President Harry S. Truman designated what would later be called the Nevada Test Site as the country’s nuclear proving grounds and, a month later, the first atmospheric test at the Nevada Test Site was detonated. 
(9)The United States conducted 100 above-ground and 828 underground nuclear tests at the Nevada Test Site from 1951 to 1992. 
(10)Out of the 1,054 nuclear tests conducted in the United States, 928, or 88 percent, were conducted at the Nevada Test Site. 
(11)The Nevada Test Site has served, and continues to serve, as the premier research, testing, and development site for our nuclear defense capabilities. 
(12)The Nevada Test Site and its workers are an essential and irreplaceable part of our nation’s defense capabilities. 
(13)It has become evident that it is not feasible to estimate with sufficient accuracy in a timely manner the radiation dose received by employees at the Department of Energy facility at the Nevada Test Site for many reasons, including the following: 
(A)The NIOSH Technical Basis Document, the threshold document for radiation dose reconstruction under EEOICPA, has incomplete radionuclide lists. 
(B)NIOSH has not demonstrated that it can estimate dose from exposure to large, nonrespirable hot particles. 
(C)There are significant gaps in environmental measurement and exposure data. 
(D)Resuspension doses are seriously underestimated. 
(E)NIOSH has not been able to estimate accurately exposures to bomb assembly workers and radon levels. 
(F)NIOSH has not demonstrated that it can accurately sample tritiated water vapor. 
(G)External dose records lack integrity. 
(H)There are no beta dose data until 1966. 
(I)There are no neutron dose data until 1966 and only partial data after such date. 
(J)There are no internal dose data until late 1955 or 1956, and limited data until well into the 1960s. 
(K)NIOSH has ignored exposure from more than a dozen underground tests that vented, including Bianca, Des Moines, Baneberry, Camphor, Diagonal Line, Riola, Agrini, Midas Myth, Misty Rain, and Mighty Oak. 
(L)Instead of monitoring individuals, groups were monitored, resulting in unreliable personnel monitoring. 
(14)Amchitka Island, where only 3 underground nuclear tests were conducted, has been designated a Special Exposure Cohort under EEOICPA. 
(15)Some Nevada Test Site workers, despite having worked with significant amounts of radioactive materials and having known exposures leading to serious health effects, have been denied compensation under EEOICPA as a result of flawed calculations based on records that are incomplete, in error, or based on faulty assumptions and incorrect models. 
3.Inclusion of certain nuclear weapons program workers in special exposure cohort under energy employees occupational illness compensation program 
(a)In generalSection 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l(14)) is amended— 
(1)by redesignating subparagraph (C) as subparagraph (D); and 
(2)by inserting after subparagraph (B) the following new subparagraph: 
 
(C)The employee was so employed at the Nevada Test Site or other similar sites located in Nevada during the period beginning on January 1, 1950, and ending on December 31, 1993, and, during such employment— 
(i)was present during an atmospheric or underground nuclear test or performed drillbacks, re-entry, or clean-up work following such a test (without regard to the duration of employment); 
(ii)was present during an episodic event involving radiation releases (without regard to the duration of employment); or 
(iii)was employed at the Nevada Test Site for a number of work days aggregating at least 250 work days and was employed in a job activity that— 
(I)was monitored through the use of dosimetry badges or bioassays for exposure to ionizing radiation; or 
(II)worked in a job activity that is or was, comparable to a job that is, was, or should have been monitored for exposure to ionizing radiation through the use of dosimetry badges or bioassay.. 
(b)Deadline for claims adjudicationClaims for compensation under section 3621(14)(C) of the Energy Employees Occupational Illness Compensation Program Act of 2000, as added by subsection (a), shall be adjudicated and a final decision issued— 
(1)in the case of claims pending as of the date of the enactment of this Act, not later than 30 days after such date; and 
(2)in the case of claims filed after the date of the enactment of this Act, not later than 30 days after the date of such filing. 
 
